Citation Nr: 0334626	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-05 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for herniated nucleus pulposus, degenerative disc 
disease of C2-C3 through C6-C7 discs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel





INTRODUCTION

The veteran had periods of unverified service in the Army 
National Guard ending on September 27, 2001.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 decision by the RO in San Juan, 
Puerto Rico, which granted service connection for herniated 
nucleus pulposus, degenerative disc disease of C2-C3 through 
C6-C7 discs and awarded a 20 percent disability rating with 
an effective date of February 23, 2001. 

During the course of the appeal, the veteran raised the issue 
of entitlement to service connection for depression as 
secondary to the service-connected disability of herniated 
nucleus pulposus, degenerative disc disease of C2-C3 through 
C6-C7 discs.  As this issue is not currently in appellate 
status it is referred to the RO for appropriate action.


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  A review of the claims folder reveals that the RO 
advised the veteran of the law and regulations implementing 
VCAA.  However, pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the veteran was not properly advised of the 
evidence needed to substantiate his claim; that is, once he 
had submitted a "substantially complete application," the 
RO was required to inform him "which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary."  Id.

Compliance requires that, once a "substantially completed 
claim" has been received, that the veteran be notified, via 
letter, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claims.  A general form letter, prepared 
by the RO, not specifically addressing the disability or 
disabilities at issue, is not acceptable.  The RO must 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant, and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
claimant.  After the veteran and his representative have been 
given notice as required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and Quartuccio, they should be given 
the opportunity to respond.

With respect to the veteran's claim for entitlement to an 
initial disability rating in excess of 20 percent for 
herniated nucleus pulposus, degenerative disc disease of C2-
C3 through C6-C7 discs, the Board notes that the RO has rated 
this disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  The rating schedule criteria for evaluating 
musculoskeletal system disorders of the spine were changed, 
effective September 23, 2002, and again on September 26, 
2003.  The RO must consider the veteran's claim under the new 
criteria of 38 C.F.R. § 4.71a, and the RO must be provided an 
opportunity to notify the veteran of the new regulation and 
consider the claim in light of the recent change. 

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13, the 
veteran is entitled to have his claim evaluated under 
applicable criteria that was revised during the course of an 
appeal with the more favorable version applied.  See also 
38 U.S.C.A. § 5110(g) (West 2002) (effective date of an 
increased rating rendered under the revised regulation cannot 
be earlier than the effective date of the revised).  Due to 
the change in the regulation, the veteran should be scheduled 
for a current VA orthopedic examination in order to determine 
the nature and severity of his service-connected back 
disorder. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. § 
3.159 (2003) are fully complied with 
and satisfied.  After the veteran and 
his representative have been given 
notice as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), they 
should be given the opportunity to 
respond.

2.  The RO should verify all the 
veteran's  periods of active duty, active 
duty for training and inactive duty 
service by contacting the appropriate 
State or Federal agency.  The report of 
verification should be associated with 
the claims folder.

3.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, who have 
treated him for a back disorder from 
October 2001 to the present.  After the 
releases are signed, the RO should 
obtain and associate with the claims 
folder all of the veteran's treatment 
records.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records.

4.  The RO must advise the veteran of 
the changes made under Diagnostic Code 
38 C.F.R. § 4.71a, for evaluating 
musculoskeletal system disorders of the 
spine, which became effective September 
23, 2002 and September 26, 2003. 

5.  The RO should make arrangements for 
the veteran to undergo an orthopedic 
examination to determine the nature and 
extent of disability of his service-
connected back disorder.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  In 
addition, prior to the examination, the 
physician must be provided with a copy 
of the old and revised criteria of 38 
C.F.R. § 4.71a.  

The report must include range of motion 
studies for the back with notations as 
to the degree of motion at which the 
veteran experiences pain, if any.  The 
physician should identify and 
completely describe any other current 
symptomatology, including any 
functional loss of the back due to more 
or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The physician should inquire 
as to whether the veteran experiences 
flare-ups.  If so, he or she should 
describe, to the extent possible, any 
additional functional loss or 
limitation of motion during such flare-
ups.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

7.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case with 
the law and regulations applicable to 
VCAA and given the opportunity to 
respond thereto.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, 
to include any further changes in VCAA 
or other legal precedents.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


